Citation Nr: 1217833	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left rib injury (claimed as left side rib/nerve injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from May 1960 to March 1964.  In addition, he served in the Army National Guard from January 1967 to March 1967 and in the Army Reserve from March 1964 to May 1966, and from March 1967 to April 1968.  He was stationed in Vietnam from July 1963 to January 1964 and was awarded the Combat Medical Badge and the Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for intercostal neuralgia.  

The issue has been characterized as noted on the title page to better reflect the medical evidence of record and the Veteran's contentions.


FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty in Vietnam. 

2.  Resolving reasonable doubt in favor of the Veteran, he has residuals of a left rib injury, defined as intercostal neuralgia, that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has residuals of a left rib injury, defined as intercostal neuralgia, that was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of his/her service and as there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As discussed below, the Veteran's exposure to combat in service has been conceded.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he first injured the left side of his chest wall during a parachute jump and that he later injured his left side when a mortar exploded near him and threw him in the air during an attack while stationed in Vietnam.  He further contends that, because he was a medic, he initially medicated himself.  He maintains that he was later examined at the Army hospital in DaNang and was diagnosed with cracked ribs.  He acknowledges that he "did not complain regularly of [his] injury in earlier years, but [that] it has progressively gotten worse."  See June 2008 Notice of Disagreement.

Personnel records establish that the Veteran served as a combat medic with a Special Forces unit while in Vietnam.  He received a Combat Medical Badge and a Parachutist Badge.  

Service treatment records (STRs) contain no complaints, findings, or diagnoses of a left rib/chest wall injury.  A January 1964 examination report contains a normal clinical evaluation of the abdomen.  A chest X-ray was negative.  There is no separation examination of record.

According to post-service medical records, the first documented complaints of left rib pain are dated in May 1983.  No local tenderness was noted upon examination, but Dr. K.S.A. observed that the pain was situational.  Chest and spine X-rays were normal.  Upper gastrointestinal and gall bladder studies were also normal.  The doctor prescribed a muscle relaxer.  This record also indicates that the Veteran had previously been evaluated by Dr. K.S.A. for this pain.

In March 1984, the Veteran complained of pain in his lower thoracic and upper lumbar area with some radiation of pain into his left lower chest.  Dr. K.S.A. noted that the Veteran "remembers this pain since he left Vietnam in 1965" and that his wife "says he has had this since the day they were married."  [The Board notes that the Veteran and his wife were married in February 1966.]  The Veteran reported that he had been hurt several times in Vietnam and that he fractured his ribs.  The doctor concluded "I now have the feeling this is related to injuries he sustained while in Vietnam."  The physician diagnosed early osteoarthritis with some nerve entrapment.  Dr. K.S.A. referred the Veteran to Dr. J.L.K.T.  [In this regard, the Board notes that the RO sent two requests for medical records to Dr. J.L.K.T., but no response was received.]  
A September 1994 CT scan of the chest was normal.  Medical records from the Mayo Clinic show that the Veteran was treated for left chest wall pain in September 1996.  He stated that he had experienced intermittent left chest wall pain ever since the mortar explosion in Vietnam.  He had reportedly been evaluated for this problem multiple times in the past without obvious cause.  The pain was mildly relieved with Tylenol with Codeine.  Sensation was intact throughout the area.  The pain was reproduced with deep palpation of the inferior margin of the sixth rib at the mid-axillary line.  The assessment was chest wall pain of uncertain etiology.  An anesthesiologist prescribed Ultram and noted that there did not appear to be a neuropathic component.  However, a rheumatologist indicated that a trial of Neurontin was "probable."

In a letter dated in July 2006, Dr. K.S.A. noted that the Veteran had been his patient since 1976.  Dr. K.S.A. provided the following statement:

The patient complained to me about lower chest pain on the left side and in the upper left abdomen since 1984.  He related this pain to injuries he sustained while he was in Vietnam [], and the patient remembers having had this pain since his days in the Army.  He was fully investigated for this matter, and I concluded that this was intercostal neuralgia.  He was subsequently seen by Dr. J.L.K.T., a neurosurgeon, and later he was seen at the Mayo Clinic in Florida.  Both doctors . . . confirmed my diagnosis of intercostal neuralgia.

Based on a review of the evidence, the Board finds that service connection for residuals of a left rib injury-characterized as intercostal neuralgia-is warranted.  Although the STRs do not show any rib or chest disabilities, the Veteran has competently and credibly reported having been thrown backward by a blast in service.  His contentions are consistent with his combat service.  [His receipt of the Combat Medical Badge reflects his participation in combat activities with enemy forces.]  As noted above, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the current appeal, STRs and personnel records contain no clear and convincing evidence to contradict the Veteran's assertion of his in-service injury.  

The Veteran is also competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until 1983 showing treatment for left rib/chest wall problems, the Board finds the Veteran competent and credible regarding his reports that he received treatment prior to that date.  Finally, as the Veteran's military occupational specialty (MOS) was that of medic, the Board finds that the Veteran has some expertise in medical matters.  

Of further significance to the Board in this matter are the Veteran's competent and credible assertions of left-sided rib and/or chest wall pain since the in-service injury.  Indeed, the Veteran has consistently reported experiencing such symptoms since his service.  At the March 1984 private examination, the Veteran informed Dr. K.S.A. that he had had left-sided chest pain since he left Vietnam in 1965, and the Veteran's wife noted that she had observed this pain since their marriage in February 1966.  Further, according to a September 1996 Mayo Clinic report, the Veteran had reported left chest wall pain since being subjected to mortar explosions in Vietnam.  Also, in July 2006, Dr. K.S.A. explained that the Veteran had reported left-lower-side chest pain and left upper abdomen pain since his service.  In addition, in the June 2008 notice of disagreement, the Veteran asserted that his rib pain had progressively worsened.  

Accordingly, based on this evidentiary posture, the Board concludes that the evidence supports a finding of an in-service injury and a continuity of relevant symptomatology since then.  In fact, based on this history, Dr. K.S.A., in March 1984, expressed his belief that the Veteran may indeed have chronic residuals associated with the in-service injury.  Subsequently, in July 2006, Dr. K.S.A. diagnosed intercostal neuralgia, which was confirmed by two other physicians.  
Consequently, resolving all reasonable doubt in his favor, the Board finds that the Veteran has a current disability (characterized as intercostal neuralgia) related to an in-service injury.  38 C.F.R. § 3.102.  See also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) & 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Thus, service connection for residuals of a left rib injury, characterized as intercostal neuralgia, is granted.  


ORDER

Entitlement to service connection for residuals of a left rib injury, defined as intercostal neuralgia, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


